UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 0-6233 (Exact name of registrant as specified in its charter) INDIANA 35-1068133 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 North Michigan Street South Bend, Indiana 46601 (Address of principal executive offices) (Zip Code) (574) 235-2000 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer Accelerated filer X Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Number of shares of common stock outstanding as of July 19, 2007–24,416,999 shares -1- TABLE OF CONTENTS PART I.FINANCIAL INFORMATION Page Item 1. Financial Statements (Unaudited) Consolidated statements of financial condition – June 30, 2007, and December 31, 2006 3 Consolidated statements of income three months and six months ended June 30, 2007 and 2006 4 Consolidated statements of changes in shareholders’ equity six months ended June 30, 2007 and 2006 5 Consolidated statements of cash flows six months ended June 30, 2007 and 2006 6 Notes to the Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 PART II.OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Submission of Matters to a Vote of Security Holders 26 Item 5. Other Information 26 Item 6. Exhibits 26 SIGNATURES 27 EXHIBITS Exhibit 31.1 Exhibit 31.2 Exhibit 32.1 Exhibit 32.2 -2- Table of Contents 1st SOURCE CORPORATION CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited - Dollars in thousands) June 30, December 31, 2007 2006 ASSETS Cash and due from banks $ 97,691 $ 118,131 Federal funds sold and interest bearing deposits with other banks 196,232 64,979 Investment securities available-for-sale (amortized cost of $797,840 and $709,091 at June 30, 2007 and December 31, 2006, respectively) 794,604 708,672 Mortgages held for sale 25,599 50,159 Loans and leases - net of unearned discount: Commercial and agricultural loans 567,932 478,310 Auto, light truck and environmental equipment 350,254 317,604 Medium and heavy duty truck 329,103 341,744 Aircraft financing 535,362 498,914 Construction equipment financing 362,654 305,976 Loans secured by real estate 834,153 632,283 Consumer loans 154,712 127,706 Total loans and leases 3,134,170 2,702,537 Reserve for loan and lease losses (62,682 ) (58,802 ) Net loans and leases 3,071,488 2,643,735 Equipment owned under operating leases, net 79,082 76,310 Net premises and equipment 50,847 37,326 Goodwill and intangible assets 91,196 19,418 Accrued income and other assets 97,911 88,585 Total assets $ 4,504,650 $ 3,807,315 LIABILITIES Deposits: Noninterest bearing $ 380,681 $ 339,866 Interest bearing 3,204,760 2,708,418 Total deposits 3,585,441 3,048,284 Federal funds purchased and securities sold under agreements to repurchase 241,578 195,262 Other short-term borrowings 22,874 27,456 Long-term debt and mandatorily redeemable securities 44,199 43,761 Subordinated notes 100,260 59,022 Accrued expenses and other liabilities 84,772 64,626 Total liabilities 4,079,124 3,438,411 SHAREHOLDERS' EQUITY Preferred stock; no par value Authorized 10,000,000 shares; none issued or outstanding - - Common stock; no par value Authorized 40,000,000 shares; issued 25,918,510 at June 30, 2007 and 23,781,518 at December 31, 2006, less unearned shares (275,004 at June 30, 2007 and 262,986 at December 31, 2006) 342,840 289,163 Retained earnings 110,220 99,572 Cost of common stock in treasury (1,226,507 shares at June 30, 2007, and 1,022,435 shares at December 31, 2006) (25,524 ) (19,571 ) Accumulated other comprehensive loss (2,010 ) (260 ) Total shareholders' equity 425,526 368,904 Total liabilities and shareholders' equity $ 4,504,650 $ 3,807,315 The accompanying notes are a part of the consolidated financial statements. -3- Table of Contents 1st SOURCE CORPORATION CONSOLIDATED STATEMENTS OF INCOME (Unaudited - Dollars in thousands, except per share amounts) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Interest income: Loans and leases $ 53,078 $ 44,421 $ 101,352 $ 85,309 Investment securities, taxable 5,991 4,797 11,721 8,722 Investment securities, tax-exempt 1,721 1,292 3,138 2,559 Other 1,542 271 2,074 587 Total interest income 62,332 50,781 118,285 97,177 Interest expense: Deposits 28,795 19,283 54,065 36,316 Short-term borrowings 2,572 2,822 5,262 5,582 Subordinated notes 1,296 1,080 2,390 2,130 Long-term debt and mandatorily redeemable securities 798 451 1,425 905 Total interest expense 33,461 23,636 63,142 44,933 Net interest income 28,871 27,145 55,143 52,244 Provision for (recovery of) loan and lease losses 1,247 (1,671 ) 624 (1,971 ) Net interest income after provision for (recovery of) loan and lease losses 27,624 28,816 54,519 54,215 Noninterest income: Trust fees 3,871 3,658 7,514 7,049 Service charges on deposit accounts 5,226 4,917 9,796 9,303 Mortgage banking income 1,059 3,105 1,630 4,862 Insurance commissions 938 932 2,576 2,614 Equipment rental income 5,287 4,658 10,385 8,878 Other income 2,482 1,647 4,201 3,133 Investment securities and other investment gains 207 150 454 2,233 Total noninterest income 19,070 19,067 36,556 38,072 Noninterest expense: Salaries and employee benefits 18,153 16,873 35,719 32,387 Net occupancy expense 2,149 1,860 4,085 3,727 Furniture and equipment expense 3,748 2,959 6,842 6,093 Depreciation - leased equipment 4,243 3,547 8,319 6,929 Supplies and communication 1,512 1,307 2,784 2,670 Otherexpense 4,641 5,840 8,497 9,986 Total noninterest expense 34,446 32,386 66,246 61,792 Income before income taxes 12,248 15,497 24,829 30,495 Income tax expense 4,188 5,220 8,246 10,285 Net income $ 8,060 $ 10,277 $ 16,583 $ 20,210 Per common share: Basic net income per common share $ 0.35 $ 0.46 $ 0.73 $ 0.90 Diluted net income per common share $ 0.34 $ 0.45 $ 0.72 $ 0.88 Dividends $ 0.140 $ 0.127 $ 0.28 $ 0.255 Basic weighted average common shares outstanding 23,127,790 22,505,875 22,818,015 22,576,338 Diluted weighted average common shares outstanding 23,423,121 22,810,923 23,113,159 22,876,839 The accompanying notes are a part of the consolidated financial statements. -4- Table of Contents 1st SOURCE CORPORATION CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY (Unaudited - Dollars in thousands, except per share amounts) Net Unrealized Appreciation Cost of (Depreciation) Common of Securities Common Retained Stock Available- Total Stock Earnings in Treasury For-Sale Balance at January 1, 2006 $ 345,576 $ 221,579 $ 139,601 $ (12,364 ) $ (3,240 ) Comprehensive Income, net of tax: Net Income 20,210 - 20,210 - - Change in unrealized appreciation of available-for-sale securities, net of tax (961 ) - - - (961 ) Total Comprehensive Income 19,249 - Issuance of 66,296 common shares under stock based compensation awards, including related tax effects 636 - 292 344 - Cost of 292,099 shares of common stock acquired for treasury (7,385 ) - - (7,385 ) - Cash dividend ($0.255 per share) (5,764 ) - (5,764 ) - - Balance at June 30, 2006 $ 352,312 $ 221,579 $ 154,339 $ (19,405 ) $ (4,201 ) Balance at January 1, 2007 $ 368,904 $ 289,163 $ 99,572 $ (19,571 ) $ (260 ) Comprehensive Income, net of tax: Net Income 16,583 - 16,583 - - Change in unrealized appreciation of available-for-sale securities, net of tax (1,750 ) - - - (1,750 ) Total Comprehensive Income 14,833 - Issuance of 40,088 common shares under stock based compensation awards, including related tax effects 538 - 381 157 - Cost of 233,806 shares of common stock acquired for treasury (6,110 ) - - (6,110 ) - Cash dividend ($0.28 per share) (6,316 ) - (6,316 ) - - Issuance of 2,124,974 shares of common stock for FINA Bancorp purchase 53,677 53,677 Balance at June 30, 2007 $ 425,526 $ 342,840 $ 110,220 $ (25,524 ) $ (2,010 ) The accompanying notes are a part of the consolidated financial statements. -5- Table of Contents 1st SOURCE CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited - Dollars in thousands) Six Months Ended June 30, 2007 2006 Operating activities: Net income $ 16,583 $ 20,210 Adjustments to reconcile net income to net cash from/(used in) operating activities: Provision for (recovery of) loan and lease losses 624 (1,971 ) Depreciation of premises and equipment 2,518 2,527 Depreciation of equipment owned and leased to others 8,319 6,929 Amortization of investment security premiums and accretion of discounts, net 71 392 Amortization of mortgage servicing rights 638 2,972 Mortgage servicing asset impairment recoveries - (30 ) Change in deferred income taxes (2,272 ) (3,917 ) Realized investment securities gains (454 ) (2,233 ) Change in mortgages held for sale 24,561 (14,794 ) Change in trading account securities - (300 ) Change in interest receivable (1,853 ) 309 Change in interest payable 3,901 1,918 Change in other assets 625 (1,534 ) Change in other liabilities 10,571 5,517 Other 932 (152 ) Net change in operating activities 64,764 15,843 Investing activities: Cash paid for acquisition, net (56,370 ) - Proceeds from sales of investment securities 1,070 61,650 Proceeds from maturities of investment securities 178,157 138,658 Purchases of investment securities (83,099 ) (195,764 ) Net change in short-term investments 24,923 66,258 Net change in loans and leases (192,667 ) (149,251 ) Net changein equipment owned under operating leases (11,091 ) (16,326 ) Purchases of premises and equipment (13,549 ) (2,312 ) Net change in investing activities (152,626 ) (97,087 ) Financing activities: Net change in demand deposits, NOW accounts and savings accounts (156,790 ) (210,773 ) Net change in certificates of deposit 171,807 279,795 Net change in short-term borrowings 23,549 8,253 Proceeds from issuance of long-term debt - 10,859 Proceeds from issuance of trust preferred securities 41,238 - Payments on long-term debt (385 ) (206 ) Net proceeds from issuance of treasury stock 539 635 Acquisition of treasury stock (6,110 ) (7,385 ) Cash dividends (6,426 ) (5,867 ) Net change in financing activities 67,422 75,311 Net change in cash and cash equivalents (20,440 ) (5,934 ) Cash and cash equivalents, beginning of year 118,131 124,817 Cash and cash equivalents, end of period $ 97,691 $ 118,883 Supplemental non-cash activity: Common stock issued for purchase of FNBV $ 53,677 $ - The accompanying notes are a part of the consolidated financial statements. -6- Table of Contents 1ST SOURCE CORPORATION NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1.Basis of Presentation The accompanying unaudited consolidated financial statements reflect all adjustments (all of which are normal and recurring in nature) that are, in the opinion of management, necessary for a fair presentation of the consolidated financial position, the results of operations, changes in shareholders’ equity, and cash flows for the periods presented. These unaudited consolidated financial statements have been prepared according to the rules and regulations of the Securities and Exchange Commission (SEC) and, therefore, certain information and footnote disclosures normally included in financial statements prepared in accordance with U. S. generally accepted accounting principles have been omitted. The Notes to the Consolidated Financial Statements appearing in 1st Source Corporation’s Annual Report on Form 10-K for 2006 (2006 Annual Report), which include descriptions of significant accounting policies, should be read in conjunction with these interim financial statements. The balance sheet at December 31, 2006, has been derived from the audited financial statements at that date but does not include all of the information and footnotes required by U. S. generally accepted accounting principles for complete financial statements.Certain amounts in the prior period consolidated financial statements have been reclassified to conform with the current year presentation. Note 2.Acquisition Activity FINA Bancorp On May 31, 2007, we acquired FINA Bancorp (FINA), the parent company of First National Bank, Valparaiso (FNBV), for $134.19 million.FNBV is a full service bank with 26 banking facilities located in Porter, LaPorte and Starke Counties of Indiana.Pursuant to the definitive agreement, FINA shareholders were able to choose whether to receive 1st Source common stock and/or cash pursuant to the election procedures described in the definitive agreement.Under the terms of the transaction, FINA was acquired in exchange for 2,124,974 shares of 1st Source common stock valued at $53.68 million and $80.51 million in cash.The value of the common stock was $25.26 per share and was calculated as stipulated in the definitive agreement.We believe that the purchase of FINA is a natural extension of our service area and is consistent with our growth and market expansion initiatives.We expect to merge FNBV and 1st Source Bank in 2008. The acquisition was accounted for under the purchase method of accounting, and accordingly, the purchase price has been allocated to the tangible and identified intangible assets purchased and the liabilities assumed based upon the estimated fair values at the date of acquisition.There are refinements in the process of allocating the purchase price that have not been entirely completed.Identified intangible assets and purchase accounting fair value adjustments are being amortized under various methods over the expected lives of the corresponding assets and liabilities.Goodwill will not be amortized, but will be reviewed for impairment on an annual basis.Currently, identified intangible assets from the acquisition subject to amortization are $8.86 million and total goodwill from the acquisition is $63.07 million. On the date of acquisition, unaudited financial statements of FINA reflected assets of $619.31 million, which included $240.13 million of loans and $184.47 million of investment securities, $523.04 million of deposits and year-to-date net income of $3.85 million.In conjunction with the $240.13 million of loans, FINA’s allowance for loan losses at the acquisition date was $2.42 million.We applied the guidance required under the American Institute of Certified Public Accountants Statement of Position 03-3,
